SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):December 27, 2012 First Connecticut Bancorp, Inc. (Exact name of registrant as specified in its charter) Maryland 333-171913 45-1496206 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) One Farm Glen Boulevard, Farmington, Connecticut 06032 (860) 676-4600 (Address and Telephone Number) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS Item 7.01 Regulation FD Disclosure Item 9.01 Financial Statements and Exhibits SIGNATURES EXHIBIT INDEX EX-99.1 Summary of Material Modifications Item 7.01 Regulation FD Disclosure On December 27, 2012, Farmington Bank (the “Bank”), the wholly owned subsidiary of First Connecticut Bancorp, Inc. announced to its employees that it will be "hard freezing" the Farmington Bank Defined Benefit Pension Plan (the "Plan") as of February 28, 2013.All benefit accruals under the Plan will be frozen as of that date, and no additional benefits shall accrue after such date.The Plan currently provides benefits for full time employees hired before January 1, 2007, when the Bank "soft froze" the Plan, disallowing new entrants.Since 2007 the Bank has enhanced its separate, 401 (k) Plan and, in 2011, introduced the Employee Stock Ownership Plan (ESOP) in conjunction with its Initial Public Offering.All eligible Bank employees are able to participate in the 401 (k) and ESOP. This action will serve to limit future growth in the Bank's pension liabilities.For 2013, it is expected that the incremental decrease in pension expense will approximate $860,000. A copy of the Farmington Bank Defined Benefit Employees’ Pension Plan Summary of Material Modifications is included as Exhibit 99.1 to this current Form 8-K and is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits (a) Not applicable. (b) Not applicable. (c) Not applicable. (d) Exhibits. Exhibit Number Description Summary of Material Modifications 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FIRST CONNECTICUT BANCORP, INC. Registrant December 27, 2012 By: /s/ John J. Patrick, Jr. John J. Patrick, Jr. Chairman, President and and Chief Executive Officer 3 EXHIBIT INDEX Exhibit Number Description Summary of Material Modifications 4
